Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered June 29, 2007, convicting defendant, after a jury trial, of attempted assault in the third degree, and sentencing her to a conditional discharge, three days of community service, and two days of social service, unanimously affirmed.
The evidence demonstrated that defendant and two other women brutally beat the victim. The incident arose out of animosity between the victim and one of defendant’s compan*550ions. Defendant’s defense was that she watched the altercation but did not participate.
The admission of testimony about the property taken from the victim during the assault provides no basis for reversal. There was overwhelming evidence that defendant was a participant and not a bystander. Among other things, the victim’s testimony was corroborated in part by the testimony of a paramedic who intervened to break up the fight. Furthermore, the court instructed the jury on several occasions that there were no charges of robbery in the case. Thus, there is no reasonable possibility that testimony about the taking of property had any influence on the verdict.
Defendant did not preserve her argument that the court should have told the trial jury about the grand jury dismissal, and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. Concur — Tom, J.P., Catterson, Moskowitz, Freedman and Richter, JJ.